COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 MAY 21, 2015
                              No. 10-15-00005-CV
                                CEELLU WILLIAMS
                                      v.
                 TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER
                                       
                                       
                        From the 72[nd] District Court
                             Lubbock County, Texas
                         Trial Court No. 2013-509,298
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This proceeding has been considered by the Court.  Because the Court finds no error in the trial court's order, it is the judgment of this Court that the trial court's Order Granting Defendant's Plea to the Jurisdiction signed on May 2, 2014 is affirmed.
It is further ordered that Texas Tech University Health Sciences Center is awarded judgment against Ceellu Williams for Texas Tech University Health Sciences Center's appellate costs that were paid, if any, by Texas Tech University Health Sciences Center; and all unpaid appellate court cost, if any, is taxed against Ceellu Williams.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk